Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on September 11, 2020.  Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 16/657,771 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,773,598 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are identical to the first iteration of claims filed in the patented application.  While the claims are not identical to the patented claims, the present claims would have been obvious to one having ordinary skill in the art as the claim limitations and scope are substantially similar. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing module configured to determine” in claim 1.
A review of the specification yields ¶ [0035] which states “The computing module 130 may be provided in a variety of forms, such as a system on a chip, a mini computer, a electronic controller, a processor in some other component (e.g., as a component of the drive controller 110 or the remote sensor 120), or otherwise. In some embodiments, the computing module 130 may be provided as a Raspberry Pi. [0036]   Figure 2 is a block diagram of a mobility system 100 according to some embodiments of the present disclosure. The mobility system 100 may include components as described previously, including a drive controller 110, a remote sensor 120, and a computing module 130.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites that it depends on claim 3.  The examiner believes this to be a typographical error and will proceed by interpreting the claim as depending on claim 1.  However, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 13, the claim recites that it depends on claim 13.  The examiner believes this to be a typographical error and will proceed by interpreting the claim as depending on claim 11.  However, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosier et al., US 2020/0130771 A1.

Regarding claim 1, Rosier teaches a system, comprising: 
a mobility apparatus; (Rosier, see at least ¶ [0074] which states “In the embodiment described in the description below comprises a vehicle 1 of the electric motorcycle or scooter type. The skilled person will understand that the principles describes are also applicable to other vehicles types, such as trikes and motorcycles. Scooter 1 may be replaced by the general wording vehicle throughout the description.”)
a remote sensor configured to generate sensor data about a vicinity of the mobility apparatus; (Rosier, see at least ¶ [0272] which states “The second type of input is gathered from outward oriented types of sensors or camera's, such as front facing camera, rider facing camera, rear facing camera proximity sensor (sonar, radar, ultrasonic, magnetic, IR, etc.), humidity sensor, outward temperature sensor, light intensity sensor.”)
a computing module configured to determine, based on the sensor data, whether an obstacle is present in the vicinity of the mobility apparatus; (Rosier, see at least ¶ [0022] which states “In another aspect of the present disclosure a scooter comprises: a scooter body; at least two wheels suspended from the scooter body; a controller, and at least one environmental sensor, wherein the controller is configured to estimate a environmental state based on input from the at least one environmental sensor and adapt scooter characteristics to the determined environmental state.” and ¶ [0028] “The environmental state may be at least one or more than one combined state selected from a group, comprising: bad road conditions (puddles, potholes, sand, ice etc); obstacles, such as people and animals around the vehicle; lane markings; weather condition, such as sun light level, temperature level, humidity levels, precipitation (snow, hail, rain); traffic condition, road works, speed limits or other traffic rules; nearby gatherings of people such as events, demonstrations, and the like.”) and 
a drive controller configured to alter the acceleration of the mobility apparatus responsive to the determination by the computing module as to whether an obstacle is present in the vicinity of the mobility apparatus. (Rosier, see at least ¶ [0326] which states “Camera 130 may be used in order to detect objects in front of said vehicle, potentially in combination with an ultrasonic sensor or radar. Using two camera's in a stereo vision set-up, the system can detect objects coming closer, and can eg. warn the driver or take preventive measures for example by automatically braking and slowing down or stopping the vehicle.”)

Regarding claim 2, Rosier teaches a system, wherein the mobility apparatus is an electric scooter. (Rosier, see at least ¶ [0074] which states “In the embodiment described in the description below comprises a vehicle 1 of the electric motorcycle or scooter type. The skilled person will understand that the principles describes are also applicable to other vehicles types, such as trikes and motorcycles. Scooter 1 may be replaced by the general wording vehicle throughout the description.”)

Regarding claim 4, Rosier teaches a system, wherein the drive controller alters the acceleration of the mobility apparatus by applying a braking mechanism of the mobility apparatus. (Rosier, see at least ¶ [0326] which states “Camera 130 may be used in order to detect objects in front of said vehicle, potentially in combination with an ultrasonic sensor or radar. Using two camera's in a stereo vision set-up, the system can detect objects coming closer, and can eg. warn the driver or take preventive measures for example by automatically braking and slowing down or stopping the vehicle.”)

Regarding claim 11, Rosier teaches a method comprising: 
generating sensor data about a vicinity of a mobility apparatus using a remote sensor; (Rosier, see at least ¶ [0272] which states “The second type of input is gathered from outward oriented types of sensors or camera's, such as front facing camera, rider facing camera, rear facing camera proximity sensor (sonar, radar, ultrasonic, magnetic, IR, etc.), humidity sensor, outward temperature sensor, light intensity sensor.”)
determining, based on the sensor data, whether an obstacle is present in the vicinity of the mobility apparatus; (Rosier, see at least ¶ [0022] which states “In another aspect of the present disclosure a scooter comprises: a scooter body; at least two wheels suspended from the scooter body; a controller, and at least one environmental sensor, wherein the controller is configured to estimate a environmental state based on input from the at least one environmental sensor and adapt scooter characteristics to the determined environmental state.” and ¶ [0028] “The environmental state may be at least one or more than one combined state selected from a group, comprising: bad road conditions (puddles, potholes, sand, ice etc); obstacles, such as people and animals around the vehicle; lane markings; weather condition, such as sun light level, temperature level, humidity levels, precipitation (snow, hail, rain); traffic condition, road works, speed limits or other traffic rules; nearby gatherings of people such as events, demonstrations, and the like.”) and 
altering, using a drive controller, the acceleration of the mobility apparatus responsive to the determining of whether an obstacle is present in the vicinity of the mobility apparatus. (Rosier, see at least ¶ [0326] which states “Camera 130 may be used in order to detect objects in front of said vehicle, potentially in combination with an ultrasonic sensor or radar. Using two camera's in a stereo vision set-up, the system can detect objects coming closer, and can eg. warn the driver or take preventive measures for example by automatically braking and slowing down or stopping the vehicle.”)

Regarding claim 12, Rosier teaches a method, wherein the mobility apparatus is an electric scooter. (Rosier, see at least ¶ [0074] which states “In the embodiment described in the description below comprises a vehicle 1 of the electric motorcycle or scooter type. The skilled person will understand that the principles describes are also applicable to other vehicles types, such as trikes and motorcycles. Scooter 1 may be replaced by the general wording vehicle throughout the description.”)

Regarding claim 14, Rosier teaches a method, wherein the drive controller performs the altering of the acceleration of the mobility apparatus at least in part by applying a braking mechanism of the mobility apparatus. (Rosier, see at least ¶ [0326] which states “Camera 130 may be used in order to detect objects in front of said vehicle, potentially in combination with an ultrasonic sensor or radar. Using two camera's in a stereo vision set-up, the system can detect objects coming closer, and can eg. warn the driver or take preventive measures for example by automatically braking and slowing down or stopping the vehicle.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosier et al., US 2020/0130771 A1.

Regarding claim 3, Rosier teaches a system, wherein the remote sensor is a radar apparatus that emits electromagnetic waves in the millimeter range. (Rosier, see at least ¶ [0272] which states “The second type of input is gathered from outward oriented types of sensors or camera's, such as front facing camera, rider facing camera, rear facing camera proximity sensor (sonar, radar, ultrasonic, magnetic, IR, etc.), humidity sensor, outward temperature sensor, light intensity sensor.”)  It would have been obvious to one of ordinary skill in the art at the time of invention that the radar taught by Rosier could have been utilized in the millimeter range.  Therefore, the scope of the claim is not of patentable distinction.

Regarding claim 13, Rosier teaches a method, wherein the remote sensor is a radar apparatus that emits electromagnetic waves in the millimeter range. (Rosier, see at least ¶ [0272] which states “The second type of input is gathered from outward oriented types of sensors or camera's, such as front facing camera, rider facing camera, rear facing camera proximity sensor (sonar, radar, ultrasonic, magnetic, IR, etc.), humidity sensor, outward temperature sensor, light intensity sensor.”)  It would have been obvious to one of ordinary skill in the art at the time of invention that the radar taught by Rosier could have been utilized in the millimeter range.  Therefore, the scope of the claim is not of patentable distinction.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosier et al., US 2020/0130771 A1 in view of Wang, US 2019/0248439 A1.

Regarding claim 5, Rosier teaches a method. Rosier does not specifically teach the following.  However, Wang teaches wherein the braking mechanism is a regenerative braking mechanism. (Wang see at least ¶ [0012] which states “The brake is optionally integrated with the engine or transmission of the motorised scooter, which provides engine braking. In some cases, the brake sharp reduction of speed top the motorised scooter, such as by applying a reverse momentum to the motorised scooter temporarily.”) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosier with those of Wang as both relate to electric scooters that utilize sensors for user safety as well as to combine prior art elements according to known methods to yield predictable results.

Regarding claim 15, Rosier teaches a method.  Rosier does not specifically teach the following.  However, Wang teaches wherein the braking mechanism is a regenerative braking mechanism. (Wang see at least ¶ [0012] which states “The brake is optionally integrated with the engine or transmission of the motorised scooter, which provides engine braking. In some cases, the brake sharp reduction of speed top the motorised scooter, such as by applying a reverse momentum to the motorised scooter temporarily.”) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosier with those of Wang as both relate to electric scooters that utilize sensors for user safety as well as to combine prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 6-10 and 16-20 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  In addition. Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668